UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 14, 2012 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 001-32331 42-1638663 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) One Alpha Place, P.O. Box 16429 Bristol, VA 24209 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 619-4410 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 14, 2012, Michael J. Quillen, Chairman of the Board of Directors (the “Board”) of Alpha Natural Resources, Inc. (the “Company”), provided notice to the Company that he has chosen not to stand for re-election at the Company's annual meeting of stockholders to be held on May 17, 2012 (the “Annual Meeting”) and will retire as Chairman immediately following the Annual Meeting. Mr.Quillen’s determination not to stand for re-election did not result from any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Concurrent with the election of the slate of directors at the Annual Meeting, the Board has selected the Company's Chief Executive Officer Kevin S. Crutchfield to succeed Mr. Quillen as Chairman of the Board immediately following the Annual Meeting. Following the Company’s receipt of Mr. Quillen’s notification and in accordance with the Company’s Amended and Restated Bylaws, the Board unanimously adopted a resolution to reduce the number of directors of the Company from ten to nine, effective upon the conclusion of the Annual Meeting. Item 7.01 Regulation FD Disclosure. The Company issued a press release relating to Mr. Quillen’s determination not to stand for re-election to the Board, a copy of which is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press release dated March 20, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alpha Natural Resources, Inc. March 20, 2012 By: /s/ Richard R. Grinnan Name: Richard R. Grinnan Title: Assistant Secretary Exhibit Index Exhibit No. Description Press release dated March 20, 2012.
